Citation Nr: 0506542	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  96-32 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
cervical spine.

2.  Entitlement to service connection for arthritis of the 
thoracic spine.

3.  Entitlement to service connection for loss of feeling in 
the fourth and fifth digits of the left hand.

4.  Entitlement to service connection for tingling of the 
arms.

5.  Entitlement to service connection for tingling of the 
legs.

6.  Entitlement to service connection for a stomach disorder, 
claimed as secondary to service-connected chronic low back 
strain with muscle spasm.

7.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

8.  Entitlement to a disability rating in excess of 20 
percent for chronic low back strain with muscle spasm.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from April 1971 to 
December 1972.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

The record reflects that the veteran brought an appeal to the 
United States Court of Appeals for Veterans Claims (CAVC) 
from a June 2000 decision wherein the Board denied claims of 
service connection for several disorders on appeal.  

In June 2001, the CAVC vacated the June 2000 Board decision 
and remanded the matter to the Board for another decision 
taking into consideration matters raised in its order.




In April 2002, the Board issued a decision wherein it denied 
service connection for arthritis of the arms and hands, gout 
and a flat foot disability.  

The Board remanded the issues of service connection for 
arthritis of the cervical spine, arthritis of the thoracic 
spine, loss of feeling in the fourth and fifth digits of the 
left hand, disability manifested by tingling of the arms and 
legs, a stomach disorder, a neck disorder and PTSD.  

The Board noted that the issue of an increased rating for the 
veteran's low back disability had been remanded in the June 
2000 Board decision.  

In November 2004, the appellant and his spouse provided 
testimony at a Board hearing held at the RO before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the claims file.  

The issues of entitlement to service connection for arthritis 
of the cervical and thoracic spine, a loss of feeling in the 
fourth and fifth digits of the left hand, for tingling of the 
arms and the legs, and an increased rating for chronic low 
back strain with muscle spasm are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The probative and competent evidence of record is 
sufficient to relate gastroesophageal reflux disease (GERD) 
causally to medication taken for service-connected chronic 
low back strain with muscle spasm.

2.  The record contains credible supporting evidence of 
claimed stressors during military service that support the 
diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  GERD is proximately due to, the result of, or aggravated 
by service-connected chronic low back strain with muscle 
spasm.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.310(a) (2004); Allen v. Brown, 7 Vet. 
App. 439 (1995).

2.  PTSD was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2001) and as amended at 67 Fed. 
Reg. 10331-10332 (March 7, 2002), 3.159 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

GERD

In October 1982, a private physician noted back pain was 
treated with pain medication and muscle relaxants, and that 
the veteran mentioned a burning stomach on occasion.  A VA 
outpatient report in June 1994 noted his complaint that his 
stomach was hurting and burning all the time and that he used 
Mylanta.  The assessment was question of gastritis, duodenal 
ulcer and nonsteriod anti-inflammatory gastritis.  

In the claim filed in 1996 the veteran asserted he went to a 
private physician for his stomach and was told the VA 
medication for the back was the problem.  EMK (initials), MD, 
in March 1995 noted dyspepsia and that the veteran took 
salsalate and had previously taken Motrin for chronic back 
pain.  The impression was rule out ulcer, reflux and 
nonulcerative dyspepsia.  A VA clinical record entry in 
September 1995 noted a recent private upper gastrointestinal 
evaluation for GERD and that the physician told him to stop 
salsalates.  The report noted that Zantac was discontinued.  

A VA examiner in December 1997 noted GERD by history and a 
recent normal upper gastrointestinal study.  Another VA 
examiner in December 1997 reported GERD of moderate severity 
and noted several of the medications the veteran took 
probably played a roll in worsening his reflux disease.  An 
examiner for Social Security Administration (SSA) benefit 
purposes in March 2001 identified records presented for 
review.  The examiner reported a history of GERD related to 
chronic use of nonsteroid anti inflammatory drugs, and that 
the veteran was controlled with Prevacid.  The assessment 
included GERD secondary to nonsteriod anti-inflammatory 
medication.  A VA examination report in July 2003 showed GERD 
among the reported diagnoses.


PTSD

Regarding PTSD, the service medical records are unremarkable 
as are the initial VA examination and reexamination in 
December 1975.  His record of service (DD-214) shows Vietnam 
service from October 1971 to June 1972.  Personnel records 
show he served with the 264th Transportation Company.  His 
decorations included the Vietnam Service Medal and the 
Vietnam Campaign Medal.  His personnel records also show he 
participated in the 13th Unnamed Campaign. 

VA outpatient records dated in late 1982 report the veteran 
mentioned having been thrown backward thereby twisting his 
back when a mortar shell hit his bunker and exploded.  Other 
contemporaneous clinical records note anxiety related to back 
pain.  

When the veteran filed his claim early in 1995 to establish 
service connection for PTSD, he noted the bunker incident and 
being under attack when unloading ships.  PTSD is reported in 
the record consistently since mid 1998 with the symptoms 
summarized in various statements prepared by the treating 
clinicians.  He provided a detailed statement of various 
incidents including attacks on ships being unloaded.  

The RO forwarded a copy of the veteran's stressor statement 
and personnel file to the U.S. Armed Services Center for 
Research of Unit Records (USASCURR).  In September 1999, the 
USASCURR provided a report that, in part, documented attacks 
at DaNang and explosions on several ships as the veteran had 
stated.  He also provided additional documentary evidence 
including a transit card to the pier location where several 
ships were reportedly attacked during his period of service.  
The report of a VA hospitalization for PTSD in late 2001 
noted generally exposure to heavy fighting, elements, 
unnatural death, and sustaining back injury when blown off a 
bunker as stressors.

The veteran provided a copy of letters written to his family 
in March and April 1972, wherein he mentioned enemy action 
against DaNang and the ships he was working on.  

The Board remand in April 2002 asked to have a psychiatry 
examiner determine if the verified stressors reported by the 
USASCURR were sufficient for the PTSD diagnosis.  A VA 
examiner in August 2003 reported the diagnosis of PTSD and 
stated the veteran presented credible evidence of verifiable 
stressors between January and May 1972, and that this was 
certainly more likely than not the cause of PTSD symptoms he 
currently had.  The examiner's addendum noted there was no 
change in the diagnostic impression after review of the 
available information including the claims file.  

In October 2004 a service comrade recalled the veteran having 
been injured during an alert, and in April 1972 having been 
on board a ship hit by enemy fire, as it was unloaded.  


Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. § 1110.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 

This rule does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date. For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic." When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity. 





Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned. 
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2004); Allen v. Brown, 7 Vet. App. 439 (1995).

Statement of policy. Every claimant has the right to written 
notice of the decision made on his or her claim, the right to 
a hearing, and the right of representation. Proceedings 
before VA are ex parte in nature, and it is the obligation of 
VA to assist a claimant in developing the facts pertinent to 
the claim and to render a decision which grants every benefit 
that can be supported in law while protecting the interests 
of the Government.  38 C.F.R. § 3.103(a).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  



Nothing in the language or history of that statute or any VA 
regulation suggests a more specific definition.  The issue of 
whether any particular set of circumstances constitutes 
engagement in combat with the enemy for purposes of section 
1154(b) must be resolved on a case-by-case basis.  VA may 
issue regulations clarifying the types of activities that 
will be considered to fall within the scope of the term.  
VAOPGCPREC 12-99.

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor. 

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor. 

Additionally, if the claimed stressor is related to the 
claimant having been a prisoner-of-war, prisoner-of-war 
experience which satisfies the requirements of Sec. 3.1(y) of 
this part will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor. 38 C.F.R. § 3.304(f), (effective prior to March 7, 
1997).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 





If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 

If the evidence establishes that the veteran was a prisoner-
of-war under the provisions of Sec. 3.1(y) of this part and 
the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) as amended effective March 7, 
1997, 64 Fed. Reg. 32807-32808 (June 18, 1999).

Service connection for post- traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 

Although service connection may be established based on other 
in-service stressors, the following provisions apply for 
specified in-service stressors as set forth below: 

(1) If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 

(2) If the evidence establishes that the veteran was a 
prisoner-of- war under the provisions of Sec. 3.1(y) of this 
part and the claimed stressor is related to that prisoner-of-
war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor. 

(3) If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident. Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy. 
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. 

Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes. VA will not deny a post-traumatic stress 
disorder claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence. VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred. 38 C.F.R. § 3.304(f) as 
amended effective March 7, 2002, 67 Fed. Reg. 10330-10332 
(March 7, 2002).

If the diagnosis of a mental disorder does not conform to 
DSM-IV or is not supported by the findings on the examination 
report, the rating agency shall return the report to the 
examiner to substantiate the diagnosis.  38 C.F.R. 
§ 4.125(a), effective November 7, 1996. 


In the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the General 
Counsel of the Department of Veterans Affairs. The Board is 
not bound by Department manuals, circulars, or similar 
administrative issues.  38 C.F.R. § 19.5.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matter: Duties to Notify & to Assist

Initially, the Board will simply note for the record that it 
has complied with the threshold requirements of notice and 
duty to assist the appellant in developing the facts needed 
to substantiate this claim.  Veterans Claims Assistance Act 
of 2000 (hereafter VCAA), Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (codified mainly at 38 U.S.C.A. §§ 5103 
and 5107 as amended).


As will be apparent in the discussion that follows the Board 
concludes that the record contains competent, probative 
evidence that supports a favorable determination on the 
record in the claims of service connection for GERD and PTSD.  
In view of the foregoing, there is no need to delay 
resolution of the claim.  See for example Baker v. West, 
11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. App. 
136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992).  See also Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  The Board finds that VA need provide no further 
assistance that would aid in substantiating the claims as the 
issues essentially turn on the interpretation of evidence in 
a record that is deemed complete.  See Dixon v, Gober, 14 
Vet. App. 168, 173 (2000); Davis v. West, 13 Vet. App. 178, 
184 (1999); Earle v. Brown, 6 Vet. App. 558, 562 (1994).  


Service Connection for GERD

The veteran seeks service connection for gastrointestinal 
disease as secondary to the medication he had been taking for 
treatment of his service-connected chronic low back strain 
with muscle spasm.  The evidence he has submitted in this 
regard is sufficiently in his favor.  The Board notes that 
the private medical opinion linked the administration of 
nonsteroid anti-inflammatory medication to the development a 
gastrointestinal disease consistently identified as GERD.  VA 
concurred with the private physician's recommendation to stop 
the medication.  The VA examiner in 1997 did not expressly 
rule out the medication VA prescribed for the service-
connected low back disability as a likely cause for GERD.  In 
addition the SSA examiner indicated that the GERD was 
secondary to chronic use of such medication.  

The Board's evaluation of the evidentiary record discloses 
that there are competent medical opinions of record directly 
supporting the veteran's contention of an etiological 
relationship between his GERD and the medication that had 
been administered for treatment of his service-connected low 
back disability.  In this regard, both VA and non-VA medical 
health professionals have linked the GERD to the medication 
prescribed for alleviation of the symptomatology associated 
with his service-connected back disability.  


The Board finds that the record supports a grant of 
entitlement to service connection for GERD as secondary to 
medications administered for treatment of the veteran's 
service-connected low back disability with application of all 
pertinent governing criteria.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.310(a).  

Here, there is competent medical evidence of a sufficient 
nexus or link to support the claim that is noteworthy for its 
rationale to rule in medication for a service-connected 
disability as a likely cause for GERD.  See for example 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), holding that 
definite, obvious or accurate determination of etiology is 
not a condition precedent to granting service connection.  

In other words, the Board finds there is not a preponderance 
of the competent evidence against the claim of service 
connection based on an evaluation of the record in light of 
the three essential elements for service connection.  


Service Connection for PTSD

To establish service connection for PTSD the three elements 
necessary are: 1) a current medical diagnosis of PTSD; 2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and 3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  

With the initial claim for PTSD there is medical evidence 
showing a consistent diagnosis of PTSD that presumably 
conforms to the diagnostic criteria that VA currently 
follows.  See for example, 38 C.F.R. § 4.125; Cohen v. Brown, 
10 Vet. App. 128, 140 (1997).  Indeed, the record shows 
sufficient evidence to support the diagnosis as being linked 
to events in Vietnam.  


Thereafter, the VA examiner in 2003 elaborated on the 
impressions from the record and interview that supported the 
PTSD diagnosis under current diagnostic criteria.  His 
attending therapists have also stated the veteran suffered 
from PTSD as a result of his Vietnam experiences.  YR v. 
West, 11 Vet. App. 393 (1998) holds that to establish service 
connection for PTSD, an opinion by a mental health 
professional based on a post service examination of the 
veteran cannot be used to establish the occurrence of the 
stressor.  

However, here the question is whether the alleged stressors 
are supported with credible supporting evidence.  The 
amendment of section 3.304(f) was intended to correct certain 
regulatory deficiencies principally regarding PTSD claims 
based upon combat stressors.  

Also in Cohen it was pointed out that the 1996 amending of VA 
rating criteria pertaining to mental disorders included 
adoption of the nomenclature of DSM-IV (American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994), and that § 3.304(f) did not 
specifically set forth any requirements regarding the 
sufficiency of a stressor and the adequacy of symptomatology 
to support a diagnosis of PTSD.  The amendment required that 
the medical evidence diagnosing PTSD comply with 38 CFR 
4.125(a), which requires that diagnoses of mental disorders 
conform to DSM-IV.  

The Board is obliged to determine whether the veteran has 
provided credible supporting evidence of the claimed 
stressors.  This is because he does not show any of the 
military awards or decorations that could allow for a 
favorable determination without other "credible" evidence 
of the claimed stressors, and it does not appear from the 
record, or through the nature of the veteran's consistently 
asserted stressors, that he engaged in combat with the enemy 
as explained in VAOPGCPREC 12-99.  

The changes to section 3.304(f) in 1999 are significant since 
they clarify the significance of the determination of 
engaging in combat with the enemy in the adjudication on the 
merits.  The amendment in 2002 was not a substantive change 
to this provision.  

If the claimed stressor is not combat related, a veteran's 
lay testimony is insufficient to establish the occurrence of 
the stressor, and must be corroborated by credible supporting 
evidence.  

However, if the veteran engaged in combat with the enemy, he 
is entitled to have his lay statements accepted, without the 
need for further corroboration, as satisfactory evidence that 
the claimed events occurred, unless his descriptions are not 
consistent with the circumstances, conditions, or hardships 
of service, or unless the Board finds by clear and convincing 
evidence that a particular asserted stressful event did not 
occur.  Gaines v. West, 11 Vet. App. 353 (1998), referring to 
Cohen, 10 Vet. App. at 146-47.  The Board is bound by the 
regulations and the implied standard of proof for service 
connection under section 3.304(f).  See for example Patton v. 
West, 12 Vet. App. 272, 280 (1999).  

The question as to credible supporting evidence of a 
stressor's existence remains an adjudication determination, 
unlike the current existence of PTSD, which is a medical 
determination.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); see also Fossie v. West, 12 Vet. App 1 (1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  

The Board finds, for the reasons discussed below, the 
evidence does favor service connection.  See for example the 
discussion in Patton, 12 Vet. App. at 280-82 and in Cohen, 10 
Vet. App. at 142-43 and Gaines v. West, 11 Vet. App. 353, 
358-60 (1998).

The Board finds that the evidence received from the USASCURR 
is in essence credible supporting evidence of the veteran's 
claimed stressors, as the USASCURR report noted the record 
corroborated events the veteran had reported.  The Board 
notes the recollections of a service comrade supplement the 
information received from the USASCURR.  In view of the 
evidence overall, the Board must conclude that the claim for 
service connection should be granted.  

There is satisfactory evidence of the incidents in the 
veteran's area of operations and examiners have noted the 
recollections attributed to them.  Further, there is evidence 
to corroborate the veteran's presence in an area subject to 
attack as reflected in the USASCURR report and recollections 
of a service comrade. 

These incidents have been mentioned in the various 
assessments that have reported the diagnosis of PTSD.  Thus, 
the facts of this case seem to establish the credible 
supporting evidence as discussed in Pentecost v. Principi, 16 
Vet. App. 120, 128-29 (2002) and the Board concludes the 
reasoning in that decision supports the same result in this 
case. 

The Board is bound by the regulations and the implied 
standard of proof for service connection under section 
3.304(f).  The credibility and weight to be attached to 
evidence is an adjudication determination.  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  

As noted in the August 2003 examination report and addendum, 
the veteran has made a coherent presentation, which the Board 
finds is in his favor.  He has also submitted contemporaneous 
letters that would tend to support his credibility, as they 
are consistent with claims made and corroborated elsewhere in 
the record.  

In addition, the Board finds it noteworthy that the remand 
order in April 2002 simply asked for an examiner to opine on 
the sufficiency of stressors that had been verified.  In 
essence, credible supporting evidence of the veteran's 
claimed stressors was of record.  

The Board has stated the reasoning to assign significant 
probative weight to the evaluations that support the 
diagnosis of PTSD on examinations, noting the 
veteran's therapists appear to have assumed an advocacy role.  
However independent evaluators have returned the diagnosis of 
PTSD based upon stressors that the USASCRUR and a service 
comrade corroborated.  Thus, the Board concludes the critical 
elements that must be present in this case to support service 
connection for PTSD are shown.  

In summary there is evidence of a current disability and a 
link between that current disability and service is shown, 
warranting entitlement to a grant of service connection for 
PTSD.  See Clyburn v. West, 12 Vet. App. 296, 303 (1999).  
See for example the discussion in Patton, 12 Vet. App. at 
280-82 and in Cohen, 10 Vet. App. at 142-43 and Gaines v. 
West, 11 Vet. App. 353, 358-60 (1998).  


ORDER

Entitlement to service connection for GERD as secondary to  
service-connected chronic low back strain with muscle spasm 
is granted.

Entitlement to service connection for PTSD is granted.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The RO issued a VCAA notice letter to the veteran in 
connection with his current appeal in May 2002.

Regarding the claims of service connection for arthritis of 
the cervical and thoracic spine, the Board remand in 2002 (at 
p.19) made a specific request that the orthopedic examiner 
provide an opinion as to whether any disorder found was as 
likely as not related to the veteran's back injury or any 
other incident of service.  The orthopedic examination in 
August 2003 did not address these crucial questions directed 
to service connection and as a result it is clearly 
inadequate.  

The examiner did note the references in the record to 
degenerative arthrosis of the cervical and thoracic spine.  
However, the neurology examiner concluded the veteran did not 
have any underlying medical disease.  Other reports mention 
cervical spondylosis.  Moreover, the holding in Stegall v. 
West, 11 Vet. App. 2687 (1998) requires another evaluation, 
as the deficiency in this examination is without question 
prejudicial to the veteran.  In addition, an examiner's 
silence cannot serve as competent evidence against a claim.  

The same reasoning applies to the evaluation of the veteran's 
chronic low back strain with muscle spasm.  Initially 
remanded in June 2000 (at p. 36) for a comprehensive 
evaluation, it was noted again in the April 2002 remand that 
the issue remained under the prior development order.  As 
noted at the recent Board hearing (T 3), and reflected in the 
August 2003 examination, there remains no comprehensive 
evaluation to allow for an informed determination on the 
matter at this stage of the appeal.  

VA received voluminous records from the SSA in October 2003 
and they included information regarding manifestations of the 
lower back in early 2001 and 2002.  Thus, an examination is 
required that is compliant with the remand order.  

In addition, there is a procedural deficiency since the March 
2004 supplemental statement of the case (SSOC) did not 
include the issue of an increased rating for the veteran's 
low back disability and the record did not reveal a separate 
SSOC on this issue.  The Board remand in June 2000 directed 
the RO to provide a SSOC.

Regarding numbness of the upper and lower extremities 
including loss of feeling in the left hand, the situation has 
been complicated with the August 2002 grant of service 
connection for diabetes mellitus.  The current rating of 20 
percent has been in effect from July 2003.  Recent reports 
refer to possible or beginning peripheral neuropathy based 
upon electrodiagnostic evaluations.  In addition the VA 
examiner in August 2003 on remand reported chronic pain 
syndrome and recommended electrodiagnostic studies that were 
reported in January 2004 as showing evidence of ulnar 
neuropathies localized at the elbows.  A July 2004 
electromyography study of the upper extremities was also 
reported as abnormal.  Thus the general conclusion on that 
examination that the veteran did not have a physical basis 
for his complaints may reasonably be questioned in light of 
the subsequent diagnostic evaluations.

Furthermore, the Board notes a VA examiner in July 2003 in 
evaluating diabetes stated the claims file was not available.  
The examination report noted the veteran's complaint of 
numbness of the lower extremities, but no diagnosis was made 
to rule in or out a physical basis.  VA progress notes in 
June 2004 mention beginning peripheral neuropathy suggested 
from nerve conduction studies of the peroneal nerve.  The RO 
on rating decision in July 2004 noting that the veteran had 
not had a diagnosis of peripheral neuropathy showed it relied 
on records dated through May 2004 and a June 2004 evaluation 
that did not have diagnostic studies to rule in peripheral 
neuropathy, according to the examination report.  

Thus, in light of the grant of service connection for 
diabetes, the claim for numbness and tingling of the 
extremities previously before the Board takes on a different 
perspective as it is intertwined with the evaluation of 
diabetes.  That is, the issue of secondary service connection 
for peripheral neuropathy is reasonably raised as an 
alternative basis for service connection of claimed numbness 
and tingling of the extremities.  In addition, if chronic 
pain syndrome remains a viable diagnosis for the extremity 
complaints, the grant of service connection for PTSD 
reasonably raises the question of service connection for 
chronic pain syndrome on a secondary basis.  The Board must 
rely on independent medical opinions in matters of medical 
causation or etiology. 




The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him at any time for a disability 
of the cervical and thoracic spine, 
numbness and tingling of the extremities 
to include peripheral neuropathy, and 
recently for his chronic low back strain 
with muscle spasm.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

3.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

4.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate medical specialist 
including on a contract/fee basis if 
necessary for the purpose of ascertaining 
the nature, extent of severity, and 
etiology of any disorder(s) of the 
cervical and thoracic spine found on 
examination and the extent and severity 
of the service-connected chronic low back 
strain with muscle spasm.

The claims file, copies of 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2004), copies of the 
previous and revised criteria for rating 
spinal disabilities to include those 
effective in September 2003, and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination(s).  

The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  It is 
requested that the examiner address the 
following medical issues:

(a) Is it at least as likely as not any 
disorder of the cervical or thoracic 
spine found is related to the veteran's 
back injury or any other incident of 
service, or if preexisting service, was 
aggravated thereby?  The examiner should 
also address the likelihood that such 
disorders are related causally to or 
aggravated by the service-connected 
chronic low back strain with muscle 
spasm.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

(b) Does the service-connected chronic 
low back strain with muscle spasm involve 
the nerves, the muscles and joint 
structure?
(b) Does the service-connected chronic 
low back strain with muscle spasm cause 
weakened movement, excess fatigability, 
and incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation?  If the severity 
of these manifestations cannot be 
quantified, the examiner should so 
indicate.
(c) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
chronic low back strain with muscle 
spasm, the presence or absence of changes 
in condition of the skin indicative of 
disuse due to the service-connected 
chronic low back strain with muscle 
spasm, or the presence or absence of any 
other objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected chronic low back 
strain with muscle spasm.

(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected chronic 
low back strain with muscle spasm, and if 
such overlap exists, the degree to which 
the nonservice-connected problem(s) 
creates functional impairment that may be 
dissociated from the impairment caused by 
the service-connected chronic low back 
strain with muscle spasm.  If the 
functional impairment created by the 
nonservice-connected problem(s) cannot be 
dissociated, the examiners should so 
indicate.

Any opinions expressed by the examiner on 
this portion of the evaluation must be 
accompanied by a complete rationale, and 
address the previous and amended criteria 
for rating spinal disabilities.

5.  The VBA AMC should arrange for a VA 
special neurological examination of the 
veteran by a neurologist or appropriate 
available medical specialist including on 
a contract/fee basis if necessary for the 
purpose of ascertaining the nature, 
extent of severity, and etiology of any 
chronic disorder(s) which may be present 
manifested by numbness and tingling of 
the extremities, including loss of 
feeling in the 4th and 5th digits of the 
left hand.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  

The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies must be 
conducted.  

It is requested that the examiner address 
the following medical issues:

Does the veteran have a chronic acquired 
neurological disorder(s) claimed as 
numbness and tingling of the extremities, 
including loss of feeling in the 4th and 
5th digits of the left hand, to include 
peripheral neuropathy?

If such neurological and/or other 
disorder(s) is/are present, is it at 
least as likely as not that such 
disorder(s) is/are due to service on any 
basis, or if preexisting service, 
was/were aggravated thereby?  
Alternatively is/are such disorder(s) 
causally related to the service-connected 
chronic low back strain with muscle spasm 
or if not causally related to such 
disability is it/are they aggravated by 
the service-connected chronic low back 
strain with muscle spasm?

The examiner should also provide an 
opinion as to whether the diagnosis of 
chronic pain syndrome is appropriate for 
the veteran in light of the current 
examination findings viewed against the 
neurology examiner's assessment in August 
2003.  If so, the examiner should opine 
as to whether is it at least as likely as 
not that chronic pain syndrome is due to 
service on any basis, or if preexisting 
service, was aggravated thereby?  

Alternatively, the examiner should 
express an opinion as to whether chronic 
pain syndrome is causally related to 
service-connected chronic low back strain 
with muscle spasm, or if not causally 
related to such disability, whether it is 
aggravated by the service-connected 
chronic low back strain with muscle 
spasm?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for arthritis of the 
cervical and thoracic spine, and for 
numbness and tingling of the upper and 
lower extremities, and loss of feeling of 
the 4th and 5th digits of the left hand.  
The VBA AMC should also readjudiacte the 
claim of  entitlement to an increased 
rating for chronic low back strain with 
muscle spasm.


If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims for service 
connection and increased rating, and may result in their 
denial.  38 C.F.R. § 3.655 (2004).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


